DETAILED ACTION
The action is responsive to the amendment filed on 11/03/2020. Claims 1-7, 11-18 and 21-25 are pending in the case. Claims 1, 11 and 21 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 11-18 and 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Nicholson et al. (US Patent Pub. No. 20130314364 A1) two overlapping application UIs where a button of the top UI overlaps a part of bottom UI, obtaining a touch on the floating button, determining if the floating button overlaps any part of the bottom UI, in response to the button overlapping determining a pressure value of the touch and sending touch input to the bottom or top UI depending on if the touch pressure exceeds a threshold and in response to the button not overlapping sending touch input to the top UI.
Lee (US Patent Pub. No. 20130174069 A1) discloses dragging an icon over icons and hovering over each icon for a threshold amount of time to combine the icons into an icon set
Chaudhri et al. (US Patent Pub No. 20140165006 A1) discloses a home screen with icons that can be touch selected in order to launch an application associated with the icon.
Westerman et al. (US Patent Pub. No. 20080168403 A1) discloses using a preset slide gesture in order to select object that fall under the slide gesture.
Kennedy (US Patent Pub. No. 20060022955 A1) discloses using not activating a touched UI element until a pressure of the touch exceeds a preset pressure threshold.

Min et al. (US Patent Pub. No. 20110187655 A1) discloses two overlapping application UIs where touch input is directed to the top or bottom application UI depending on a touch characteristic, such as pressure, exceeding a certain threshold.
However the features of determining whether a display location of the floating button overlaps with a first display icon in response to determining that a pressure intensity value is greater than a pressure threshold when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171